Petitioner’s initial application for admission to the Bar without examination pursuant to section 527.1 (subd. [b], par. [2]) of the Rules of the Court of Appeals (22 NYCRR 527.1 [b] [2]) was denied upon the ground he failed to establish that he had -been a professor of law in an approved law school for a period of five years immediately preceding the filing of his application. Thereafter, by order dated July 3, 1971, the Court of Appeals directed that petitioner, a professor of law at the School of Criminal Justice, State University of Hew York at Albany, be deemed to have substantially met the requirements of its rule, and authorized reapplication for admission. After examination of the application, the Committee on Character and Fitness, Third Judicial District, has reported favorably with respect to petitioner’s character and fitness. Application is therefore granted. Order entered. Herlihy, P. J., Reynolds, Aulisi, Staley, Jr., and Greenblott, JJ., concur.